Rao, Chief Judge:
The protests listed in schedule “A,” annexed to and made a part of this decision, were submitted for decision upon a written stipulation of counsel for the respective parties hereto, the text of which is set out below:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the items marked “A” and checked GS (Examiner’s Initials) by Examiner George Santucci (Examiner’s Name) on the invoices covered by the protests listed on the attached schedule, assessed with duty at the rate of 22% per centum ad valorem under the provisions of Paragraph 397, Tariff Act of 1930, as modified by the General Agreement on Tariffs and Trade, 82 Treas. Dec. 305, T.D. 51802, as tungsten articles or wares not specially provided for whether partly or wholly manufactured, consist of tungsten wire filaments or coils, and exciters exclusively used and dedicated for use as parts of electric light bulbs, necessary for the functioning of said light bulbs, and as such are articles suitable for controlling, distributing, modi-fing, producing or rectifying electrical energy for which the rate of duty is 15 per centum ad valorem under the provisions of Paragraph 353, Tariff Act of 1930 as modified by the General Agreement on Tariffs and Trade, T.D. 51802.
IT IS FURTHER STIPULATED AND AGREED that the protests enumerated in the attached schedule be submitted for decision on the basis of this stipulation, the protests being limited to the items marked “A”.
Based upon the agreed statement of facts, we hold the merchandise here in question, marked and initialed as aforesaid, to be dutiable at the rate of 15 per centum ad valorem as articles suitable for producing, rectifying, modifying, controlling, or distributing electrical energy in paragraph 353 of the Tariff Act of 1930, as modified by the General Agreement on Tariffs and Trade, 82 Treas. Dec. 305, T.D. 51802. To the extent indicated, the claim in these protests is sustained. All other claims are, however, overruled.
Judgment will be entered accordingly.